IN an action brought by the defendant in error against another, an automobile was attached as the property of the defendant below, who is not a party here. The plaintiff in error, claiming ownership of the attached property, filed a petition of intervention. To this petition the defendant in error, plaintiff below, interposed a demurrer which was sustained. The intervener elected to stand on its demurrer and brings error. Other than sustaining the demurrer and fixing a time for tendering a bill of exceptions no orders were made, and no final judgment entered. Entry of final judgment is requisite to the right *Page 301 
to predicate and prosecute error. Section 425, Code, '21;Martin v. Way, 86 Colo. 232, 280 P. 488.
The writ is dismissed, but without prejudice to further appropriate proceedings in the court below.
MR. CHIEF JUSTICE ADAMS, MR. JUSTICE CAMPBELL and MR. JUSTICE ALTER concur.